UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy:  Rule 15Ga-1(c)(1) under the Exchange Act (17 CFR 240.15Ga-1(c)(1)) for the reporting period January1, 2009 to December31, 2011. ý Rule 15Ga-1(c)(2)(i) under the Exchange Act (17 CFR 240.15Ga-1(c)(2)(i)) for the quarterly reporting period April 1, 2012 - June 30, 2012.  Rule 15Ga-1(c)(2)(ii) under the Exchange Act (17 CFR 240.15Ga-1(c)(2)(ii)) for the annual reporting period to . Date of Report (Date of earliest event reported): August 14, 2012 GOLDMAN SACHS MORTGAGE COMPANY1 (Exact name of securitizer as specified in its charter) (Commission File Number of Securitizer) (Central Index Key Number of Securitizer) Gary Silber, Assistant General Counsel, (212) 855-0754 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule15Ga-1(c)(1)  Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule15Ga-1(c)(2)(i)  Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule15Ga-1(c)(2)(ii)  1 Relates to the issuances of residential mortgage-backed securities and commercial mortgage-backed securities for which the filer acts as sponsor. INFORMATION TO BE INCLUDED IN THE REPORT Item 1.02. Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure The disclosures required by Rule 15Ga-1 are attached as Exhibit 99.1 to this Form ABS-15G. Exhibits Disclosures required by Rule 15Ga-1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 14, 2012 GOLDMAN SACHS MORTGAGE COMPANY (Securitizer) By: /s/Michelle Gill Name: Michelle Gill Title: Vice President of Goldman Sachs Real Estate Funding Corp., General Partner of Goldman Sachs Mortgage Company EXHIBIT INDEX Exhibit Number 99.1Disclosures required by Rule 15Ga-1.
